Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-16 are currently pending in this application.

Specification
The specification is objected to due to minor informalities:
a).	[0023] line 2: “network mode can be obtain by taking …” shall be “network mode can be obtained by taking …”;
b).	[0049]: “the method may be further include step S105” shall be “the method may further include step S105”.
Corrections are required

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


FP 7.30.05
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

FP 7.30.06
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Column 2 of Table 1” in claim “Column 5 of Table 1” with generic placeholder “Column 3 of Table 1”.

Claim limitation
Generic placeholder
Functional language
Claim number
1
progress determining
module
to determine an assembly progress
8
2
part determining
module
to determine one or more currently required parts
8
3
identification
module
to identify …
8
4
prompt information generating
module
to determine an installation position …
9

Table 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-13 and 15-16  are rejected under 35 U.S.C. 103 as being unpatentable over Casella et al. (11,107,367) in view of Cui et al. (2019/0375103) and further in view of Seaman et al. (2009/0198365).

Regarding claim 1, Casella teaches a computer-implemented method for constructing parts together (e.g., The processor is further configured to display information for assembling the set of connectable components into the recommended configuration from the current configuration. Casella: Abstract L.12-15), comprising executing on a processor steps of: 
determining an assembly progress of an object constructed of two or more parts (e.g., FIG. 7 illustrates an example electronic device 102 displaying an example user interface 700 for identifying a configuration of a set of connectable components in accordance with one or more implementations. Not all of the depicted graphical elements may be used in all implementations, however, and one or more implementations may include additional or different graphical elements than those shown in the figure. Variations in the arrangement and type of the graphical elements may be made without departing from the spirit or scope of the claims as set forth herein. Additional components, different components, or fewer components may be provided. Casella: c.13 L.17-28 and Fig. 7; reproduced below for reference.

    PNG
    media_image1.png
    787
    529
    media_image1.png
    Greyscale

FIG. 8 illustrates an example electronic device 102 displaying an example user interface 800 for facilitating a reconfiguration of the set of connectable components in accordance with one or more implementations. Casella: c.14 L.48-51 and Fig. 8; reproduced below for reference.

    PNG
    media_image2.png
    785
    542
    media_image2.png
    Greyscale

In one or more implementations, the set of connectable components of the captured image 802 may be the set of connectable components of the captured image 702 after one or more of the assembly steps of the process 400 have been completed. The component marker 804 may indicate a next connectable component of the set of connectable components to be connected, such as based on a subsequent assembly step. Casella: c.14 L.65-67 and c.15 L.1-5); 
determining one or more currently required parts of the object according to the assembly progress (e.g., In one or more implementations, the set of connectable components of the captured image 802 may be the set of connectable components of the captured image 702 after one or more of the assembly steps of the process 400 have been completed. The component marker 804 may indicate a next connectable component of the set of connectable components to be connected, such as based on a subsequent assembly step. Casella: c.14 L.65-67 and c.15 L.1-5); 
identifying, in a part photo of the object, the one or more currently required parts, using a pre-trained first neural network model and marking the one or more identified currently required parts in the part photo (e.g., FIG. 9 illustrates an example electronic device 102 displaying an example user interface 900 for indicating a completed reconfiguration of the set of connectable components in accordance with one or more implementations. Casella: c.15 L.6-9. The user interface 900 includes a captured image 902 of a set of connectable components that are in a completed configuration. The set of connectable components may include one or more communication components 904A-B that have communication interfaces and/or one or more motor components 906A-B that include motors. In one or more implementations, the programmable physical item 104 of FIG. 1 may be only one of the communication components 904A-B. Casella: c.15 L.20-28. See 1_1 below): and 
displaying, via a display, a 3D demonstration animation with the marked part photo as a background image (e.g., The user interface 900 includes a captured image 902 of a set of connectable components that are in a completed configuration. The set of connectable components may include one or more communication components 904A-B that have communication interfaces and/or one or more motor components 906A-B that include motors. In one or more implementations, the programmable physical item 104 of FIG. 1 may be only one of the communication components 904A-B. Casella: c.15 L.20-28 and Fig. 9; reproduced below for reference.  See 1_2 below.

    PNG
    media_image3.png
    789
    530
    media_image3.png
    Greyscale

).
While Casella does not explicitly teach, Cui teaches:
(1_1). identifying, in a part photo of the object, the one or more currently required parts, using a pre-trained first neural network model (e.g., In some embodiments, the step of identifying a target correspondence with the object type label marked in advance from images captured by the image acquisition device comprises: based on object type labels provided by a first neural network, identifying a target correspondence with the object type label from the captured images.  Cui: [0007]. Therefore, the electronic device 102 of Casella identified the set of connectable components in the captured image 902 based on a first neural network so that communication components 904A-B and motor components 906A-B are identified to be additional components in a completed configuration);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cui into the teaching of Casella so as to improve the human-computer interactivity (Cui: Abstract L.16-17).
While the combined teaching of Casella and Cui does not explicitly teach, Seaman teaches:
(1_2). displaying, via a display, a 3D demonstration animation with the marked part photo as a background image (e.g., The assembly sequence 104 may include a series of assembly steps 105 as well as a predefined order for performing the assembly steps 105. The assembly steps 105 of the assembly sequence 104 may comprise text. Alternatively, the assembly steps 105 may comprise other types of data in place of or together with text instructions. Examples of data that may be included in an assembly step 105 include graphic icons, video of another human performing the assembly step, a title for the product, a short demo video clip, images, audio instructions, and the like. A computer-readable medium (integrated or removable) such as a memory card, disk drive, or server accessible over a network may store the assembly sequence 104. In certain embodiments, the text, images, video, and audio portions of the assembly sequence 104 may be available in different user-selectable human languages, such as English, French, Spanish, and the like. Seaman: [0036] L.2-18)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Seaman into the combined teaching of Casella and Cui so the user can see visually how the added components be added and work in the complete configuration besides verbal instructions.

Regarding claim 2, the combined teaching of Casella, Cui and Seaman teaches the method of claim 1, wherein the step of determining the assembly progress of the object constructed of two or more parts comprises: 
determining the assembly progress of the object constructed of two or more parts based on an object photo taken for each assembly step of the object using a pre-trained second neural network model (e.g., The electronic device 102 may perform edge detection on the captured image to detect the edges of the individual connectable components and may construct the shapes of the individual connectable components based on the detected edges. Casella: c.11 L.35-40. In another specific example, the processing device uses a second neural network to identify the border line between the obstacle and the ground in the image. In practical applications, training can be performed in advance on the second neural network, such as a CNN, such that a border line between the obstacle and the ground can be identified from the input image. Cui: [0052] L.1-7.  It is obvious to implement the edge detection algorithm of Casella using the neural network in order to improve the human-computer interactivity).

Regarding claim 3, the combined teaching of Casella, Cui and Seaman teaches the method of claim 2, wherein before the step of determining the assembly progress of the object constructed of two or more parts further comprises: 
obtaining the pre-trained second neural network model by taking the object photo of each assembly step of the object as an input of the second neural network model (e.g., The server optimizes the second neural network after receiving the sample information. Wherein the server can train the second neural network model by using the image in the sample information as an input of the second neural network and the pixel position corresponding to border line information described in the image as an output of the second neural network, and obtain the updated second neural network parameters, so as to improve the accuracy of the second neural network in identifying the border line. Cui: [0098].  The second neural network can be applied to detect edges) and training the second neural network mode with the assembly step as a label (e.g., e.g., The electronic device 102 may perform edge detection on the captured image to detect the edges of the individual connectable components and may construct the shapes of the individual connectable components based on the detected edges. Casella: c.11 L.35-40.  Therefore, the electronic device 102 can activate the second neural network to perform its functions by calling for detection of edge which is taken as a label to represent the second neural network).

Regarding claim 4, the combined teaching of Casella, Cui and Seaman teaches the method of claim 1, wherein the pre-trained first neural network model takes the part photos, captured by a camera, according to different shooting angles of each part, as an input of the first neural network model for training the first neural network model with an identifier of the part as a label (e.g.,  The individual components of the set of connectable components may each be associated with a distinct visual identifier (or visual cue) that can be used to identify each of the individual components and/or to identify a type of each of the individual components. Casella: c.4 L.59-63. The user interface 800 includes a captured image 802 of a set of connectable components in a current configuration and a component marker 804. Casella: c.15 L.62-65.   The processing device uses images which contain unknown objects and are captured by the image acquisition device as sample information and sends the sample information to a server, and the server can provide an interface which can be artificially marked by a human-labeler, such that the server can train the first neural network model through the manner of artificial marking, so as to improve the capability of the first neural network in identifying objects. Cui: [0092] L.1-9. Herein, after the processing device determines the border line between the obstacle and the ground from the acquired images, based on the imaging principle calculation and the physical reference information, the processing device determines the distance between the object placed on the ground and captured in the image and the mobile robot, and determines the orientation angle between corresponding object and the mobile robot. Cui: [0061]. Herein, after the processing device determines the border line between the obstacle and the ground from the acquired images, based on the imaging principle calculation and the physical reference information, the processing device determines the distance between the object placed on the ground and captured in the image and the mobile robot, and determines the orientation angle between corresponding object and the mobile robot. Cui: [0063]. Therefore, the component marker (visual identifier) facilitates the orientation detection and allows images of components (parts) captured at different shooting angles).

Regarding claim 6, the combined teaching of Casella, Cui and Seaman teaches the method of claim 1, wherein after the step of displaying the marked part photo as the background image of the 3D demonstration animation comprises: 
determining an installation position of the currently required part on the object according to the assembly progress (e.g., The detected visual identifier associated with the programmable physical item 104 may also be used to initiate a connection with the programmable physical item 104. For example, an address or identifier for communicating with the programmable physical item 104, such as via a communication interface of the programmable physical item, may be determinable from the visual identifier.  Casella: c.5 L.43-49.  The electronic device 102 detects (or recognizes), based on the captured image, the individual connectable components of the set of the connectable components and a current configuration of the set of connectable components (404).  Casella: c.11 L.6-10), and 
prompting information of the installation position (e.g., Once the electronic device 102 detects the individual connectable components of the set of connectable components and/or the current configuration of the set of connectable components (406), the electronic device 102 retrieves one or more recommended configurations for the set of connectable components (406). For example, if the electronic device 102 identifies the connectable components as being pieces of a LEGO set, the device may retrieve the manufacturer's recommended configuration for the LEGO set, as well as information describing each assembly step of a sequence of assembly steps to assemble the pieces into the recommended configuration. Casella: c.11 L.55-66).

Regarding claim 7, the combined teaching of Casella, Cui and Seaman teaches the method of claim 1, wherein the part photo of the object is a picture of at least the one or more currently required parts in an arranged or non-arranged manner (e.g., e.g., FIG. 7 illustrates an example electronic device 102 displaying an example user interface 700 for identifying a configuration of a set of connectable components in accordance with one or more implementations. Casella: c.13 L.17-20 and Fig. 7. FIG. 8 illustrates an example electronic device 102 displaying an example user interface 800 for facilitating a reconfiguration of the set of connectable components in accordance with one or more implementations. Casella: c.14 L.48-51 and Fig. 8.  Not all of the depicted graphical elements may be used in all implementations, however, and one or more implementations may include additional or different graphical elements than those shown in the figure. Variations in the arrangement and type of the graphical elements may be made without departing from the spirit or scope of the claims as set forth herein. Additional components, different components, or fewer components may be provided. Casella: c.13 L.20-28 (c.13 L.51-59).  Therefore, the required components are components present in Figs. 7 (and/or 8) or may be added as different components that are not in Figs. 7 (and/or 8)).

Regarding claims 8 and 9, the claims are apparatus claims of method claims 1 and 6 respectively.  The claims are similar in scope to claims 1 and 6 respectively and they are rejected under similar rationale as claims 1 and 6 respectively.
Casella teaches that “FIG. 1 illustrates an example network environment 100 in which an adaptive assembly guidance system may be implemented in accordance with one or more implementations.” (Casella: c.3 L.24-26).

Regarding claims 10-13 and 15-16, the claims are terminal device claim of method claims 1-4 and 6-7 respectively.  The claims are similar in scope to claims 1-4 and 6-7 respectively and they are rejected under similar rationale as claims 1-4 and 6-7 respectively.
Casella teaches that “A device implementing an adaptive assembly guidance system includes an image sensor and a processor configured to capture, using the image sensor, an image of a set of connectable components.” (Casella: Abstract L.1-4) and “The electronic device 102 may include a host processor 202, a memory 204, a communication interface 208, and one or more sensors 206.” (Casella: c.7 L.65-67).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Casella in view of Cui and Seaman as applied to claim 1 (and 10) and further in view of Rosenberg et al. (8,429,173).

Regarding claim 5, the combined teaching of Casella, Cui and Seaman teaches the method of claim 1, wherein the step of identifying the one or more currently required parts in the part photo captured by the camera using the pre-trained first neural network model comprises: 
determining whether visual similarities of a plurality of the recognized parts are greater than a preset similarity threshold (see 5_1 below); 
the step of marking (see 5_2 below) the one or more identified currently required parts in the part photo comprises: 
marking all the parts in the part photo having the visual similarity greater than the preset similarity threshold (see 5_2 below) and 
selecting the part with live highest similarity as the currently required part, in response to the similarities of a plurality of the recognized parts being greater than the preset similarity threshold (see 5_3 below).
While the combine teaching of Casella, Cui and Seaman does not explicitly teach, Rosenberg teaches:
(5_1). determining whether visual similarities of a plurality of the recognized parts are greater than a preset similarity threshold (e.g., for each of the images, determining, in a data processing system, a visual similarity score representing a visual similarity of the image relative to the query image; identifying, in the data processing system, a threshold number of the images having a visual similarity score that satisfies a visual similarity threshold; identifying candidate labels from labels of each of the threshold number of the images; identifying, in the data processing system, relevance scores for the candidate labels, each relevance score being a measure of relevance of the text of the respective candidate label to query image; and selecting, in the data processing system, second labels for the query image based on the relevance scores.  Rosenberg: c.2 L.12-24);
(5_2). marking all the parts in the part photo having the visual similarity greater than the preset similarity threshold (e.g., for each of the images, determining, in a data processing system, a visual similarity score representing a visual similarity of the image relative to the query image; identifying, in the data processing system, a threshold number of the images having a visual similarity score that satisfies a visual similarity threshold; identifying candidate labels from labels of each of the threshold number of the images; identifying, in the data processing system, relevance scores for the candidate labels, each relevance score being a measure of relevance of the text of the respective candidate label to query image; and selecting, in the data processing system, second labels for the query image based on the relevance scores.  Rosenberg: c.2 L.12-24.  The selecting of second labels for the query image is taken as marking the query images);
(5_3). selecting the part with live highest similarity as the currently required part, in response to the similarities of a plurality of the recognized parts being greater than the preset similarity threshold (e.g., identifying a dominant characteristic for the highest ranking subset of the candidate images, the dominant characteristic being an image feature that is included in the query image and a threshold number of the highest ranking subset of the candidate images;  Rosenberg: Claim 8 L.2-6.  Therefore, given a set of images, which represent components to be connected to the programmable physical item 104 (of Casella) that satisfy the relevance scores, one image is selected with the highest score as the selected component for connection to the physical item 104).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Rosenberg into the combined teaching of Casella, Cui and Seaman so that a best component is selected according to the closeness of similarity of candidate components to the required component of the configuration.

Regarding claim 14, the claim is a device claim of method claim 5.  The claim is similar in scope to claim 5 and it is rejected under similar rationale as claim 5.

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
a).	Takagi (6,980,856) teaches “Drive means for performing a behavior based on a behavioral model prescribing a behavior is controlled, and the behavioral model is changed depending on a predetermined stimulus. Therefore, by giving the stimulus, the behavioral model can be freely changed, and a mechanical device, etc. having an improved amusing element can be realized.” (Takagi: Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611